DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4, which depends from claim 1, recites the limitation "the second hard mask".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0112202 A1; hereinafter “Hwang”) in view of Suh et al. (US 2009/0072269 A1; hereinafter “Suh”).
Regarding Claim 1, referring to at least Figs. 1-6 and related text, Hwang teaches a method for fabricating high electron mobility transistor (HEMT), comprising: forming a buffer layer (34) on a substrate (30) (fig. 1 and paragraph 42); forming a first barrier layer (38A) on the buffer layer (fig. 5 and paragraphs 45-46); forming a second barrier layer (38B) on the first barrier layer (fig. 5 and paragraphs 45-46); removing the the second barrier layer to form a recess (fig. 6 and paragraph 47); and forming a p-type semiconductor layer (42) in the recess (fig. 6 and paragraphs 44-46).
Hwang does not explicitly disclose forming a first hard mask on the second barrier layer.  Suh teaches a method for fabricating high electron mobility transistor (HEMT) (figs. 18-26 and paragraphs 3-4, 48-49), comprising: a first hard mask (350 as a capping layer) on a barrier layer (340) (fig. 18 and paragraph 48); removing the first hard mask and the barrier layer to form a recess (355) (fig. 19 and paragraph 48); and forming a p-type semiconductor layer (360) in the recess (fig. 20 and paragraph 48).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hwang with that of Suh in order to provide the first hard mask for protecting/capping underlying layers during recess formation for the p-type semiconductor layer and other subsequent layer such as source/drain formation.
      Regarding Claim 4, Suh teaches wherein the first hard mask (350) and the second hard mask (390) comprise different materials (figs. 24-25 and paragraph 49).
Regarding Claim 5, Hwang teaches wherein the first barrier layer and the second barrier layer comprise AlxGa1-xN (paragraphs 45-46).
Regarding Claim 6, Hwang teaches wherein the first barrier layer and the second barrier layer comprise different concentrations of Al (paragraphs 45-46).
Regarding Claim 7, Hwang teaches wherein a concentration of Al of the first barrier layer is less than a concentration of Al of the second barrier layer (paragraphs 45-46).
Regarding Claim 8, Hwang teaches wherein a thickness of the first barrier layer is less than a thickness of the second barrier layer (paragraphs 46).
Regarding Claim 8, Hwang teaches further comprising forming a channel layer (36) on the buffer layer (320) before forming the first barrier layer (fig. 1 and paragraph 42).  While Hwang does not explicitly disclose that the channel layer is formed of metal nitride, the channel layer for the HEMT can be formed of metal nitride semiconductor material as a readily available material choice for obtaining the predictable channel layer characteristics.  
Regarding Claim 10, Hwang teaches wherein the p-type semiconductor layer comprises p-type gallium nitride (pGaN) (paragraph 46).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829